Title: Abigail Adams to Giuseppe Ceracchi, 12 February 1795
From: Adams, Abigail
To: Ceracchi, Giuseppe


          
            Quincy Febry 12th 1795
          
          Accept Sir my acknowledgment to you for the very valuable present of the Medallion, and the polite Letter which accompanied it. The workmanship is too exquisite, and reflects too much honor upon the Artist, to be lodged in a Private House. Works of this kind are a Novelty in America, and were I to accept it, it would be considerd as an object of vanity.
          
          The American are not accustomed to any other monuments or impressions of those whom they most esteem and value, but what is stampd upon their Hearts, nor will they even permit a perfect impression there, untill the recollection of importent Services renderd them, can no longer excite Envy.
          Will you Sir do me the favour to present the Medallion to the Massachussets Accademy of Arts. it may be addresst to their vice President, who is President of Harverd Colledg. I will take charge of the conveyance of it.
          any further information you may wish for, you may obtain from mr Adams—
          present my compliments to mrs Cerachi and the Sweet Boy whom I Saw
          I am sir with Sentiments of esteem / your much obliged Humble Servant
          
            Abigail Adams
          
        